Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-20, are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP2000170196A) in view of Rosenfield (US 1,967,193).
Re claims 1,16,19,20, Okamoto teaches a loader (generally A) for a tractor (generally T) and a parking stand (generally S) therefore, as well as the inherent method of use comprising: 
a loader arm (generally 11); 
a parking support (generally S1) including:
a support pivot end (generally 20,21) pivotally coupled to the loader arm, 
a ground engagement end opposite (generally not numbered, see figures) the support pivot end, and 
a plurality of connection regions (generally 23, figure 10) disposed between the support pivot end and the ground engagement end, at least one connection region of the plurality of connection regions; and 
a lock brace (generally S2) including: 
a brace pivot end (generally not numbered, see figures) pivotally coupled to the loader arm, and 
an attachment end (generally not numbered, see figures) opposite the brace pivot end, the attachment end configured to removably couple to any of the connection regions. 
 Okamoto does not teach the claimed obstruction. However, it is well known to use obstructions in holes to seal, permanently or temporarily to protect the opening from the debris, the weather, etc. For example, Rosenfield (see figures) teaches knock-out obstructions (generally 26) that are removable via a tool (generally S) the obstruction being continuous with a portion of the surrounding item (generally 20) (same material), and the obstruction being configured to be broken away the surrounding item (generally 20) in order to allow cheap, practical and efficient openings where needed for a particular situation (page 2, lines 13-16).
It would have been obvious to have modified Okamoto as claimed to have removable obstructions to allow cheap, practical and efficient openings & configurations as needed for a particular situation wherein the obstruction obstructs coupling of the attachment end of the lock brace to the respective connection region of the parking support.

Re claim 3, Okamoto as already modified teaches upon removal from the parking support, the obstruction is permanently detached therefrom. Also it would have been obvious to one of ordinary skill in the art prior to filing to have made the obstruction permanently or temporarily removable depending upon the needs of the situation to allow the desired configuration needed.
Re claim 4, Okamoto (generally figures 10-13) & as already modified teaches the parking support further includes a connection plate (see S1, not specifically numbered) disposed between the support pivot end and the ground engagement end, the connection plate including the plurality of connection regions defined thereon.
Re claims 5,6, Okamoto as already modified teaches the obstruction is bridging, integrally formed, etc. as claimed (Rosenfield page 2, lines 60-70, etc.).
Re claim 7, Okamoto as already modified teaches any desired shape, sizes, etc. (Rosenfield page 2, lines 60-70, etc.).
Re claims 8,11, Okamoto as already modified teaches a portion of material forming the connection plate and the obstruction connects the obstruction to the connection plate, and the slot is adjacent the portion of material to form a stress concentration at the portion of material & the slot can be arcuate or any other shape (Rosenfield figures, page 2, lines 60-70, etc.).
Re claim 9, Okamoto as already modified teaches the obstruction includes a tool receiving portion (see figures of Rosenfield at least).
Re claim 10, Okamoto as already modified teaches the tool receiving portion includes a tool receiving hole defined in the obstruction (see figures of Rosenfield at least, page 3 lines 1-91).
Re claim 12, Okamoto (generally figures 9-13) teaches the parking support is pivotable relative to the loader arm from a storage position to a parking position, and the lock brace is nested in the parking support in the storage position.
Re claim 13, Okamoto (generally figures 9-13) teaches the loader arm includes a storage aperture defined therein, the parking support further includes a storage opening defined therein, and the storage opening of the parking support aligns with the storage aperture of the loader arm when in the storage position.
Re claim 14, Okamoto (generally figures 2,9-13) teaches a retention pin (generally 22) occupying the storage opening of the parking support and the storage aperture of the loader arm when in the storage position, and wherein the lock brace further includes an attachment hole adjacent the attachment end, the attachment hole of the lock brace aligns with the through hole of the connection plate when in the parking position, and the retention pin occupies the attachment hole of the lock brace and the through hole of the connection plate when in the parking position.
Re claim 15, Okamoto teaches a tractor (generally T) connected to the loader arm (generally A).
Re claim 17, Okamoto (generally figures 8-13) teaches the parking support and the lock brace are both positionable in a storage configuration, the parking support is formed as a generally U-shaped channel member, and the lock brace is nested in the parking support in the storage configuration.
Re claim 18, it is unclear if Okamoto teaches the lock brace is also a generally U-shaped channel member, but this is a common shape that allow use of less material to bridge a distance. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Okamoto as claimed in order to use less material and thus be lighter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delapierre (US 8,911,212) teaches removable obstructions (generally 50, figure 3) to selectively open or close off openings (generally 44).
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As mentioned previously, it is already known to one of ordinary skill in the art to provide removable obstructions to allow openings only where needed for a particular situation in order to avoid problems with unneeded openings (generally note Rosenfield lines 90-100 page 2). For the field of Okamoto this would clearly protect from debris blocking movement/ engagement, weather damage, improper fixing of the wrong support length for the particular situation, etc. Rosenfield’s use of different shaped openings for tools would even offer the benefit of eliminating use of the wrong opening lengths for a particular location if desired for allocating different shaped tools for different work terrain locations. Regardless as noted by Rosenfield (page 3, lines 81-91) these removable obstructions are practical for use in varied situations. The unused openings remain closed and are protected from weather, debris, etc. unlike unmodified Okamoto and the tool is not overly cumbersome and even allows a degree of protection in prevention of use in the wrong obstruction hole length as needed to improve safety. This would already be apparent from the knowledge of one of ordinary skill in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652